DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim 1 is pending in this application, and is under examination.

Information Disclosure Statement
The Information Disclosure Statements filed May 15, 2020; December 9, 2020; February 10, 2021; May 14, 2021; February 2, 2022; May 5, 2022; and November 10, 2020; have been considered.  The Third Party Submission filed July 2, 2020 has been considered.

Drawings
The drawings are objected to because they do not contain sequence identifiers.  Figure 20 contains sequences that require the presence of sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment correcting the size of the ASCII text file in Sequence Listing Incorporation by Reference paragraph.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 308,802 bytes, whereas the ASCII text file itself lists the size as 308,806 bytes.
In addition, Figure 20 contains sequences with no Sequence Identifiers, which should be present either in the drawing or the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	Claim 1 rejected under pre-AIA  35 U.S.C. 102(e) as being Chen et al. U.S. Patent Application Publication No. 2016/0298135, published October 13, 2016, claiming priority to U.S. Provisional Patent Application No. 61/734,256, filed December 6, 2012), see the entire document.
 	Chen discloses compositions, CRISPR-Cas systems  and methods  for introducing CRISPR RNA (crRNA) and a CRISPR- associated (cas) protein/nucleic acid, where the cas protein is Cas9 (at least abstract and paragraphs [0005]-[0008] of the ‘135 publication, and at least paragraphs [0001], [0003]-[0006], [0010], [0012], and [0016] of the ‘256 priority application).  Chen discloses that the method can inhibit the function of a DNA target sequence, which will reduce the expression of a gene product in cells by interfering with transcription of the sequence, which can include knock-out experiments (at least paragraph [0073] of the ‘135 publication, and at least paragraph [0016] of the ‘256 priority application).  Chen discloses that the method can use an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the RNA sequences and Cas sequences can be naturally-occurring or non-naturally occurring (i.e., programmable) (at least paragraphs [0005]-[0008] of the ‘135 publication, and at least paragraph [0016] of the ‘256 priority application).  Chen discloses that the method can employ a chimeric RNA (at least at paragraph [0164] of the ‘135 publication and at least at paragraph [0001] of the ‘256 priority application).  Chen discloses that the method can be used to alter the expression of at least one gene in a cell, which is interpreted as encompassing two or more genes and as a multiplex system, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes and their gene products will be decreased) (at least paragraph [0074] of the ‘135 publication, and at least paragraphs [0016] and [0040] of the ‘256 priority application).  Chen further discloses that the method can provide for transcription of a gene can be increased, which will result in increased expression of a gene product (at least paragraph [0046] of the '135 publication and at least at paragraph [0027] of the '256 priority application).  Chen discloses that mutations of target genes including deletions, insertions, and substitutions can be made by providing CRISPR-Cas systems to eukaryotic cells (at least paragraphs [0032] and [0073]-[0075] of the ‘135 publication; and at least at paragraphs [0003], [0016], [0028], and [0039] of the ‘256 priority application).  Chen discloses that the CRISPR/Cas9 can be used to generate target mutants in mammalian cells, including human cells and cell lines (at least paragraphs [0005]-[0006], and [0122]-[0123] of the ‘135 publication, and at least paragraphs [0001]-[0004] and [0065] of the ‘256 priority application).  Chen discloses that the RNA guide sequences can be fused to tracr sequences that are complementary to the target recognition sequence (tracr mate sequence) (at least paragraph [0173] of the ‘135 publication and at least paragraph [0062] of the ‘256 priority application).  
 	Thus, Chen discloses each and every element of claim 1, and therefore Chen anticipates claim 1.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (U.S. Patent Application Publication No. 2015/0322457, published November 12, 2015, claiming priority to U.S. Provisional Patent Application No. 61/717,324, filed October 23, 2012, and cited in the Information Disclosure Statement filed December 4, 2017), see the entire document.
 	Kim discloses methods for targeted genome editing in cells by contacting the target DNA with an
RNA-guided DNA endonuclease (CRISPR), (at least paragraphs [0003], [0032]-[0033], [0083], and at least page 2 of the ‘324 priority application).  Kim discloses that the guide RNA is a chimeric RNA (at least at paragraphs [0162]-[0163] and at least at page 2, second paragraph of the ‘324 priority application).  Kim discloses that the target DNA has a protospacer adjacent motif (PAM) (at least paragraphs [0079] and [0163], and at least page 2 of the '324 priority application).  Kim discloses that the CRISPR complex comprises a guide RNA having a crRNA and a sequence that hybridizes with the target DNA (a tracrmate sequence) and a tracr RNA sequence, which may be at least 30 nucleotides, as well as a Cas9 protein (at least at paragraphs [0081]-[0083] and [0094]-[0100] and Figure 1, and at least page 2, second paragraph and Figure 1 of the ‘324 priority application).  Kim discloses that the system can provide for insertion of a donor DNA at a desired position (editing the target DNA molecule, and that the CRISPR-Cas9 complex is able to generate a double stranded break, at which the donor DNA is inserted (at least paragraphs [0040] and [0059], and the abstract and paragraph bridging pages 2-3 of the ‘324 priority application). 
	Thus, Kim discloses each and every element of claim 1, and therefore Kim anticipates claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 7 of U.S. Patent No. 8,697,359.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘359 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘359 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of U.S. Patent No. 8,771,945.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘945 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic.  Therefore, the claims of the ‘945 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent No. 8,795,965.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘965 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘965 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 9-10  of U.S. Patent No. 8,865,406.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘406 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘406 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-10  of U.S. Patent No. 8,871,445.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘445 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘445 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 8,889,356.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘356 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a vector system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘356 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-28 of U.S. Patent No. 8,889,418.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘418 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘418 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30 of U.S. Patent No. 8,906,616.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘616 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a vector system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘616 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 8,932,814.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘814 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing g a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘814 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,993,233.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘233 patent claims a CRISPR/Cas 9 composition for altering a target sequence in a eukaryotic cell and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘233 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-11 of U.S. Patent No. 8,945,839.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘839 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic.  Therefore, the claims of the ‘839 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of U.S. Patent No. 8,999,641.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘641 patent and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘641 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 13 of U.S. Patent No. 9,840,713.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘713 patent claims a method of making a non-human transgenic animal by introducing a CRISPR/Cas9 complex with a guide RNA into a eukaryotic cell to modify the animal and claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  While the instant application does not claim production of a non-human transgenic animal, it would have been obvious to one with ordinary skill in the art at the time the invention was made that the steps of the methods overlap because both the ‘713 patent and the instant application claim introducing the CRISPR/Cas9 complex into a cell.  Therefore, the claims of the ‘713 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,577,630.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘630 patent claims a method modifying a mammal by introducing a CRISPR/Cas9 complex with a guide RNA into a eukaryotic cell to modify the animal and claim 1 of the instant application is directed to a method composition/system for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  While the instant application does not claim production of a non-human transgenic animal, it would have been obvious to one with ordinary skill in the art at the time the invention was made that the steps of the methods overlap because both the ‘630 patent and the instant application claim introducing the CRISPR/Cas9 complex into a cell.  Therefore, the claims of the ‘630 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,711,285.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘285 patent and claim 1 of the instant application are directed to a method composition/system for modifying a genomic locus of interest or altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Although the CRISPR/Cas9 complex of the ‘295 patent includes mutations in the protein, the claims are deemed to encompass instant claim 1.  Therefore, the claims of the ‘285 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 28 of U.S. Patent No. 10,876,100.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘100 patent and claim 1 of the instant application are directed to a method composition/system for modifying a genomic locus of interest or altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Although the CRISPR/Cas9 complex of the ‘100  patent includes mutations in the protein, the claims are deemed to encompass instant claim 1.  Therefore, the claims of the ‘100 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,108.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘108 patent are directed to a CRISPR-Cas vector system that allows for targeting genetic material in a eukaryotic cell and use of cellular repair mechanism.  Claim 1 of the instant application claims a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘108 patent and the instant application are not deemed to be patentably distinct. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 34-45, 80-96, and 125-129 of U.S. Patent No. 11,008,588.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘588 patent are directed to a CRISPR-Cas vector system that allows for targeting genetic material in a eukaryotic cell and use of cellular repair mechanism.  Claim 1 of the instant application claims a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘588 patent and the instant application are not deemed to be patentably distinct.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending Re-Examination Application No. 90/013,694
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘694 re-examination application and claim 1 of the instant application are directed to a method composition/system for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘694 re-examination application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims are under re-examination, which is presently pending.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 and 19-23 of copending Application No. 14/703,511.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘511 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘511 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, and 12-18 of copending Application No. 14/704,551.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘551 application are directed to a CRISPR-Cas vector system and composition that allows for targeting genetic material in a eukaryotic cell and use of cellular repair mechanism and claim 1 of the instant application claims a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘551 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 29-31 of copending Application No. 14/738,398.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘398 application are directed to a CRISPR-Cas vector system and composition that allows for targeting genetic material in a eukaryotic cell and use of cellular repair mechanism and claim 1 of the instant application claims a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a vector system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘398 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 40-41 of copending Application No. 15/160,710.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘710 application are directed to a vector system based upon a CRISPR enzyme system that allows for targeting genetic material in a eukaryotic cell.  Claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘710 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of copending Application No. 15/230,025.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘025 application are directed to a vector system based upon a CRISPR enzyme system that allows for targeting genetic material in a eukaryotic cell.  Claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell and systems comprising a vector based upon the CRISPR-Cas enzyme system and composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘025 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 17 of copending Application No. 15/230,161.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘161 application are directed to compositions comprising a vector system based upon a CRISPR enzyme system that allows for targeting genetic material in a eukaryotic cell.  Claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell and systems comprising a vector based upon the CRISPR-Cas enzyme system and composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘161 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 15/330,876.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘876 application are directed to compositions comprising a vector system based upon a CRISPR enzyme system that allows for targeting genetic material in a eukaryotic cell.  Claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell and systems comprising a vector based upon the CRISPR-Cas enzyme system and composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘876 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74 and 94-95 of copending Application No. 15/430,260.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘260 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘260 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 16-20 of copending Application No. 15/967,464.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘464 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘464 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-60 of copending Application No. 15/967,495.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘495 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘495 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-54 of copending Application No. 16/177,403.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘403 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘403 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/445,156.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘156 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘156 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/535,042.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘042 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘042 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 of copending Application No. 16/535,043.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘043 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘043 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/800,988.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘988 application are directed to a method of altering a mammalian subject using a CRISPR system and claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Because the cells of the mammalian subject are targeted, the claims of the ‘988 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 23-28 of copending Application No. 16/844,548.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘548 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘548 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 of copending Application No. 16/906,580.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘580 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘580 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-40 and 53-55 of copending Application No. 16/938,110.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘110 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘110 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/034,754.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘754 application is directed to a eukaryotic cell produced by introducing or expressing a CRISPR-Cas9/guide RNA system into a eukaryotic cell.  Instant claim 1 is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to provide the instant CRISPR-Cas system/vector to eukaryotic cells in order to modify sequences in a genome and produce the claimed eukaryotic cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/123,918. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘918 application are directed to compositions comprising a single guide RNA molecule and a CRISPR-Cas9.  Claim 1 of the instant application is directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell and systems comprising a vector based upon the CRISPR-Cas enzyme system and composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims of the ‘918 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of copending Application No. 17/201,347.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘347 application and claim 1 of the instant application are directed to a method for altering gene expression of at least one gene product by introducing or expressing a composition comprising a system based upon a CRISPR-Cas9 enzyme system that allows for targeting genetic material in a eukaryotic cell.  Therefore, the claims of the ‘347 application and the instant application are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636